FILED
                             NOT FOR PUBLICATION
                                                                              MAR 16 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


NORMA GARCIA ESTRADA; et al.,                    No.   17-73127

              Petitioners,                       Agency Nos.         A208-124-199
                                                                     A208-124-200
 v.                                                                  A208-124-201

MERRICK B. GARLAND, Attorney
General,                                         MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 14, 2022**
                              San Francisco, California

Before: BEA, CHRISTEN, and BRESS, Circuit Judges.

      Petitioner Norma Garcia Estrada seeks review of the denial of her

application for withholding of removal and asylum. Garcia Estrada bases her

claims on gang-related threats of violence she experienced in Mexico, as well as on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her status as a survivor of domestic abuse. The Immigration Judge (IJ) and Board

of Immigration Appeals (BIA) denied her applications after making an adverse

credibility determination, an adverse credible fear determination, and a finding of

no nexus with regard to her domestic violence claim. We have jurisdiction

pursuant to 8 U.S.C. § 1252(a)(1), and we deny the petition.1

        Garcia Estrada argues the BIA abused its discretion by affirming the IJ’s

findings that she did not have a well-founded fear of persecution and that she had

not shown a nexus to a protected social group. But the IJ independently denied

Garcia Estrada’s claims based on an adverse credibility determination, and she has

forfeited any challenge to this determination by failing to raise it in her opening

brief. See Martinez–Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). Because

the adverse credibility determination is independently dispositive, we deny the

petition.

PETITION DENIED.




        1
              Because the parties are familiar with the facts, we do not recite them
here.


                                           2